Citation Nr: 0827123	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral sensorineural hearing loss.

2.  Entitlement to service connection for chronic testalgia.

3.  Entitlement to service connection for tendonitis of the 
right knee.

4.  Entitlement to service connection for tendonitis of the 
left knee.

5.  Entitlement to service connection for tendonitis of the 
left ankle.

6.  Entitlement to service connection for low back pain.

7.  Entitlement to service connection for arthritis of the 
right elbow.

8.  Entitlement to service connection for arthritis of the 
left elbow.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 2001 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. The appeal has since been transferred 
to the RO in Muskogee, Oklahoma at the veteran's written 
request subsequent to a change in his permanent home address.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges various orthopedic injuries due to field 
training and the harsh physical regimen during his active 
service.  In regard to his increased rating claim, the 
veteran alleges his hearing loss is worse than currently 
rated.

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

In regard to increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2006).

Here, the veteran separated from the military in 2004.  
Accordingly, post-service medical records are scarce.  The 
most current treatment of record indicates continuing 
complaints of low back pain in September 2006 with a reported 
history of five years.  The veteran's service medical records 
indicate complaints of all orthopedic conditions claimed 
here, but with no definitive diagnosis for any of the claimed 
conditions.  In regard to hearing loss, the most current 
audiological testing was in January 2004, on separation 
examination, which was over four years ago. 

The RO attempted to schedule the veteran for VA examinations 
in March 2004, but the veteran failed to appear.  The listed 
address, however, may have been incorrect.  During the 
pendency of this appeal, the veteran moved multiple times, to 
include one move from Tennessee to Oklahoma.  Prior to the VA 
examination notice letter, the veteran provided a March 2004 
written statement indicating a different address.  Although 
the veteran responded to subsequent correspondence mailed to 
the address of record, it is possible the veteran did not 
have adequate notice of the VA examinations.  Giving the 
veteran the benefit of the doubt, new VA examinations are 
indicated.

To the extent the veteran was not notified that failure to 
report to a scheduled examination may result in the denial of 
a claim, the veteran is hereby advised.  See, 38 C.F.R. 
§ 3.655.  

The RO should also take this opportunity to obtain all recent 
VA outpatient treatment records from February 2007 to the 
present. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any medical records and 
hospitalization records for the veteran's 
conditions from:
*	The VAMC in Nashville, Tennessee from 
January 2004 to February 2007;
*	The VAMC in Broker, Oklahoma from 
February 2007 to the present. 
Any negative responses should be 
documented in the file.

2.  After obtaining the above VA and 
private medical records, to the extent 
available, schedule the veteran for an 
audiological examination to evaluate the 
current severity of his service-connected 
bilateral sensorineural hearing loss and 
any complications.

3.  After obtaining the above VA and 
private medical records, to the extent 
available, schedule the veteran for 
appropriate examinations for the claimed 
conditions of chronic testalgia, 
bilateral knee tendonitis, left ankle 
tendonitis, bilateral elbow arthritis and 
low back pain to ascertain whether 
diagnosable conditions exist. 

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that any of 
the veteran's diagnosed conditions is 
related to disease or injury incurred 
during his service, specifically 
commenting on the veteran's in-service 
complaints, treatments and diagnoses of 
each condition. 

The claims folder must be reviewed by the 
examiners and the examiners should 
provide a complete rationale for any 
opinion given without resorting to 
speculation. 

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4. After the above is complete, 
readjudicate the veteran's claims. If the 
claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

